Case 2:19-cv-10252-KM-MAH Document 25 Filed 01/16/20 Page 1 of 3 PageID: 358



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

____________________________________
                                    :
STRIKE 3 HOLDINGS, LLC,             :                    Civil Action No. 19-10252 (KM) (MAH)
                                    :
                  Plaintiff,        :
                                    :
            v.                      :                                ORDER
                                    :
JOHN DOE SUBSCRIBER ASSIGNED :
IP ADDRESS 173.63.148.25,           :
                                    :
                  Defendant.        :
____________________________________:

       This matter having come before the Court by way of the December 27, 2019 letter from

Plaintiff, D.E. 21, and the January 10, 2020 letter from Defendant, D.E. 24, regarding whether a

stay of this action is appropriate pending District Judge Hillman’s resolution of eight consolidated

pending appeals in Strike 3 Holdings, LLC matters, challenging Magistrate Judge Schneider’s

decisions denying Strike 3 limited early discovery;

       and the Court having raised this issue with the parties via a telephone conference call with

the parties on December 17, 2019;

       and Plaintiff asserting that a stay of this matter is not appropriate because any decision by

Judge Hillman in the appeals pending before him will neither “substantially affect” nor “be

dispositive” of the issues before this Court, D.E. 21;

       and Defendant maintaining that there is significant overlap between the issues facing Judge

Hillman and this Court, and that this Court may view Judge Hillman’s decision as persuasive in

this matter, D.E. 24;

       and the Court having considered the parties’ arguments and the applicable law;

       and it being well established that “the power to stay proceedings is incidental to the power
Case 2:19-cv-10252-KM-MAH Document 25 Filed 01/16/20 Page 2 of 3 PageID: 359



inherent in every court to control the disposition of the causes on its docket with economy of time

and effort for itself, for counsel, and for litigants,” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936);

        and courts holding that stays of discovery are not favored because “when discovery is

delayed or prolonged it can create case management problems which impede the court’s

responsibility to expedite discovery and cause unnecessary litigation expenses and problems,”

Coyle v. Hornell Brewing Co., No. 08-2797, 2009 WL 1652399, at *3 (D.N.J. June 9, 2009)

(internal citations and quotation marks omitted);

        and the United States Supreme Court clarifying that deciding whether to stay proceedings

requires weighing competing interests and balancing the hardships with respect to the parties,

Landis, 299 U.S. at 254-55; see also Gold v. Johns-Manville Sales Corp., 723 F.2d 1068, 1076

(3d Cir. 1983) (balancing the potential hardship with respect to both parties); 1

        and the Court finding that a short stay, until resolution of the pending appeals before Judge

Hillman, is appropriate because a stay will not prejudice Plaintiff, failing to grant the stay could

impose a hardship for Defendant if he is required to respond to discovery, a stay could simplify

the issues before this Court, and this case is in its nascent stage;

        and good cause having been shown;

        IT IS on this 16th day of January 2020,

        ORDERED that this matter is stayed pending resolution of the appeals before Judge



        1
         Courts generally weigh several factors in determining whether to grant a stay, including:
“(1) whether a stay would unduly prejudice or present a clear tactical disadvantage to the non-
moving party[,]” Cima Labs, Inc. v. Actavis Group HF, Nos. 07-893, 06-1970, 06-1999, 2007
WL 1672229, at *8 (D.N.J. June 7, 2007); (2) whether denying the stay would create “a clear
case of hardship or inequity” for the moving party, Hertz Corp. v. The Gator Corp., 250 F. Supp.
2d 421, 424 (D.N.J. 2003) (internal citations omitted); (3) “whether a stay would simplify the
issues and the trial of the case[,]” Cima Labs, 2007 WL 1672229, at *8; and (4) “whether
discovery is complete and/or a trial date has been set,” id.

                                                   2
Case 2:19-cv-10252-KM-MAH Document 25 Filed 01/16/20 Page 3 of 3 PageID: 360



Hillman of Judge Schneider’s decision in the Strike 3 cases; and it is further

       ORDERED that within 14 days of Judge Hillman’s ruling on the pending appeals the

parties shall submit a joint status report to the Court setting forth the status of the appeals and

proposing the next steps to be taken in this matter; and it is further

       ORDERED that the pending motion to quash the subpoena, D.E. 6, is administratively

terminated without prejudice to Defendant’s right to refile once this Court lifts the stay.



                                                       /s Michael A. Hammer_____________
                                                       United States Magistrate Judge




                                                  3
